Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
As per the instant application having Application No. 16/346,717, the amendment filed on 8/2/2021 with subsequent request for continued examination (RCE) filed on 9/2/2021 is herein acknowledged. Claims 1-17 have been canceled and claims 18 and 33-34 have been amended. Claims 18-34 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Matthew B. Dernier (Reg. No. 40,989) on 11/8/2021.
The application has been amended as follows:

1. – 17.  (Cancelled)

18.  (Currently Amended)  An information processing apparatus comprising:
a memory controller including

a management command generating block configured to generate a management command for managing the memory, the management command being stored in a sorted manner in one of a plurality of command queues, each command queue having associated therewith a rule set; and
a command processing block configured to read from  at least one of the plurality of request queues and the plurality of command queues;
wherein 
the command processing block switches, with a timing in accordance with the rule sets associated with the plurality of request queues, the one request queue to another request queue or to another command queue for processing in a same phase or between phases; and 
the command processing block switches, with a timing based on the rule sets associated with the plurality of command queues and a management command processing time limit, the command queue to another command queue or another request queue.

19.  (Currently Amended)  The information processing apparatus according to claim 18, wherein 
the plurality of request queues store the access request sorted by contents and priority of an access and sorted 
the command processing block switches at a point at which a processing upper limit number or limit time set independently 

20.  (Currently Amended)  The information processing apparatus according to claim 19, wherein the command processing block switches 

21.  (Currently Amended)  The information processing apparatus according to claim 18, wherein

at least one of the plurality of request queues and the plurality of command queues further include a given queue for storing a request for management processing issued by the management command generating block; and
the command processing block reads and further executes the request for management processing from the given queue.

22.  (Currently Amended)  The information processing apparatus according to claim 21, wherein while the given queue in which to store the request for management processing is the read destination, the command processing block switches 

23.  (Currently Amended)  The information processing apparatus according to claim 21, wherein while the given queue in which to store the request for management processing is the read destination, the command processing block switches the another request queue or the another command queue.

24.  (Currently Amended)  The information processing apparatus according to claim 21, wherein the command processing block sets

25.  (Previously Presented)  The information processing apparatus according to claim 21, wherein the command processing block separates, of the management processing, an interval in which a read processing request is read from an interval in which a write processing request is read.

26.  (Previously Presented)  The information processing apparatus according to claim 21, wherein the management processing includes processing of saving data stored in a block to another block and then deleting the data of the original block.

27.  (Previously Presented)  The information processing apparatus according to claim 21, wherein the management processing includes processing of copying data written to a single level cell region for recording one bit per memory cell to a triple level cell region for recording three bits per memory cell.

28.  (Currently Amended)  The information processing apparatus according to claim 21, wherein the memory controller further includes a command adjusting block configured to change at least any one of rules set for the given queue and a limit of processing given queue and forecast results of a timing with which the request of management processing is issued.

29.  (Currently Amended)  The information processing apparatus according to claim 21, wherein the memory controller further includes a command adjusting block configured to request the host processor to control issue of an access request on the basis of at least one of a request amount of the management processing already stored in the given queue and forecast results of a timing with which the request of management processing is issued.

30.  (Previously Presented)  The information processing apparatus according to claim 18, wherein from a queue collectively storing read requests having priorities higher than a predetermined standard, the command processing block sequentially reads and executes these read requests.

31.  (Previously Presented)  The information processing apparatus according to claim 18, further comprising a NAND-type flash memory configured to store data to be requested for access from the host processor.

32.  (Previously Presented)  The information processing apparatus according to claim 18, further comprising  a host processor configured to execute information processing so as to issue, to the memory controller, the access request.

33.  (Currently Amended)  A method to be carried out by a memory controller, the method comprising:
accepting an access request from a host processor to a memory, the access request being stored in a sorted manner in one of a plurality of request queues, each request queue having associated therewith a rule set;
generating a management command for managing the memory, the management command being stored in a sorted manner in one of a plurality of command queues, each command queue having associated therewith a rule set; and
reading from  at least one of the plurality of request queues and the plurality of command queues;
wherein 
the reading switches, with a timing in accordance with the rule sets associated with the plurality of request queues, the one request queue to another request queue or to another command queue for processing in a same phase or between phases; and switches, with a timing based on the rule sets associated with the plurality of command queues and a management command processing time limit, the command queue to another command queue or another request queue.

34.  (Currently Amended)  A non-transitory, computer readable storage medium containing a computer program, configured to be executed by a computer, which causes the computer to carry out actions in conjunction with a memory controller, comprising:
accepting an access request from a host processor to a memory, the access request being stored in a sorted manner in one of a plurality of request queues, each request queue having associated therewith a rule set;
generating a management command for managing the memory, the management command being stored in a sorted manner in one of a plurality of command queues, each command queue having associated therewith a rule set; and
reading from  at least one of the plurality of request queues and the plurality of command queues;
wherein 
the reading switches, with a timing in accordance with the rule sets associated with the plurality of request queues, the one request queue to another request queue or to another command queue for processing in a same phase or between phases; and switches, with a timing based on the rule sets associated with the plurality of command queues and a management command processing time limit, the command queue to another command queue or another request queue.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Horn et al. (US 2013/0060981) teaches “The background priority lets the bridge decide when to execute the command. In one embodiment, commands with the "background" flag are unordered and given the lowest priority. They may also be exempt from the command promotion timer requirement, which is a time value dictating a deadline by which a certain command should be executed. In one embodiment, although the order of command execution is left up to the bridge, a command cannot sit in the queue indefinitely. When the bridge is choosing between unordered commands on the pending list, it will give preference to commands that have expired promotion timers. The timeout value is set by the controller in the bridge control CSR field in one embodiment.” (par. 0054).
Jiang et al. (US 8,208,406) teaches “a network security device comprises a queue management module that assigns, for each queue of a plurality of queues, a quota desirable to a user that a processor of the network security device consumes to service each queue. The queue management module determines, based on the desirable quotas, a queue weight for each queue and computes. Based on the computation, the queue management module dynamically adjusts one or more of the weights such that subsequent amounts of processing time actually required to process the number of packets defined by each of the queue weights more accurately reflects the desirable quotas assigned to each of the queues. The network device outputs the number of packets in accordance with the adjusted weights.” (Abstract).
Sinclair et al. (US 2010/0223423) teaches “For the specific example described with respect to the flowcharts of FIGS. 26-32, there are the five different garbage collection queues described above: two priority queues for obsolete metablocks (metablocks with only obsolete data) and common metablocks with obsolete data, wherein the obsolete data result from an Erase command; two other queues for obsolete metablocks and common metablocks with obsolete data, wherein the obsolete data result from other than execution of Erase commands; and one queue for files to be garbage collected. For garbage collection listed in the three non-priority queues, another pending host command is given priority to carrying out the listed garbage collection operations. However, for those in the priority queues, garbage collection is given priority over execution of a new host command. That is, the host can be made to wait until any priority garbage collection operations are completed before a new host command may be executed. This is because the host has previously given priority to erasure of data in the metablocks in the priority queues by use of the Erase command. The priority garbage collection also results in additional erased metablocks being generated with relatively little processing time.” (par. 0220).
Sokol, JR. et al. (US 2014/0195699) teaches “The operating system can address each queue in prioritized order, to process the incoming I/O requests” (par. 0033) “The data processing system can determine 706 a deadline associated with the enqueued I/O command by adding the timestamp of the I/O command with the weight associated with the queue of the I/O command. In one embodiment, the deadline represents a quality of service goal by which the system will work towards servicing a given command on or before the command deadline.” (par. 0046).
REASONS FOR ALLOWANCE
	Per the instant office action, claims 18-34 are considered as allowable subject matter. 	
	The reasons for allowance of claim 18 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	The closest prior art of record includes Ide, Rimoni and Chang (previously cited), where 
	Ide teaches ["Thus, in the embodiments, when the second command is stored in the high-priority command queue 312 while the first command stored in the low-priority command queue 311 is being executed, the processing unit 313 performs (executes) either interruption processing or completion processing according to an access progress situation of the first command to the NAND memory 301 at the timing when the second command is stored in the high-priority command queue 312. The interruption processing is to interrupt the execution of the first command and to execute the second command. The completion processing is to complete the execution of the first command. That is, the processing of the first command in the low-priority command queue 311 is not necessarily completed, and the first command is controlled to be switched between completion and interruption in consideration of the access progress situation of the first command to the NAND memory 301" (paragraph 0137). Where timing can be controlled based on storing of commands in the command queue with higher priority]. 
	Rimoni teaches [sample sequences of a cycle of the selection scheme discussed in pars. 0081-0084 include Q0-Q1-Q0-Q2-Q0-Q3-Q0-Q4, where in this sequence, first queue set/group includes Q0 at high priority and second set/group includes queues Q1, Q2, Q3 and Q4 in the execution, and the sequences switches from execution of the first group or Q0 to the execution of the second group or queues Q2, Q3 and Q4 and the execution of the second group also switches between queues within the group, from Q2 to Q3 to Q4] and 
	Chang teaches [Paragraph 0023. Queues for storing management processing commands such as wear leveling control and garbage collection; fig.2].
	The prior art of record, including the closest prior art of record and the relevant art cited by examiner above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “a command accepting block configured to accept an access request from a host processor to a memory, the access request being stored in a sorted manner in one of a plurality of request queues, each request queue having associated therewith a rule set; a management command generating block configured to generate a management command for managing the memory, the management command being stored in a sorted manner in one of a plurality of command queues, each command queue having associated therewith a rule set; and a command processing block configured to read from at least one of the plurality of request queues and the plurality of command queues; wherein  the command processing block switches, with a timing in accordance with the rule sets associated with the plurality of request queues, the one request queue to another request queue or to another command queue for processing in a same phase or between phases; and the command processing block switches, with a timing based on the rule sets associated with the plurality of command queues and a management command processing time limit, the command queue to another command queue or another request queue.”
Independent claims 33-34 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 19-32 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



November 8, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135